DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 8, 9, 11, 13-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Khalili et al (WO 2017/100431, filed 8 December 2016, published 15 June 2017).
Khalili et al disclose methods of reducing activity of polyomavirus (see paragraphs [0003, 0010]) by administering guide RNA (see paragraph [0001]) of SEQ ID NO: 194 (see Table 2 on page 36), which comprises instant SEQ ID NO: 5. Such method can be used to treat polyomavirus infection in immunocompromised individual (see paragraphs [0010, 0066, 0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al, above, and in further view of Ottosen (WO 2012/143427, October 2012, cited from IDS).
Teachings of Khalili et al are discussed above. Khalili et al specifically teaches prevention of polyomavirus infection in immunosuppressive therapy (see paragraph [0001]).
Khalili et al do not teach method of preparing a graft for transplantation by providing
donor cells with antisense oligonucleotide of SEQ ID NO: 194 or treating a recipient of kidney transplant.
Ottosen teach that infection with polyomavirus is the most common case of kidney graft rejection (see second from the bottom paragraph on page 1). Ottosen teaches a method of treating polyomavirus infection in kidney transplant subject by administering an oligonucleotide targeting such virus (see last paragraph on page 3), such subject can be immunosuppressed (see first paragraph on page 2).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat donor cells or a recipient of kidney transplant with antisense oligonucleotide of SEQ ID NO: 194 taught by Khalili et al. One of the ordinary skill in the art would be motivated to do so to preemptively prevent graft rejection by supplying oligonucleotide against potential polyomavirus infection as taught by Ottosen and Khalili et al. One of the ordinary skill in the art would be motivated to treat kidney transplant because of Ottosen teaching that antisense oligonucleotide against polyomavirus can treat such patients and Khalili et al teaching that SEQ ID NO: 194 targeting polyomavirus can be used for treatment or prevention of polyomavirus infection.

Allowable Subject Matter
SEQ ID NOs: 1, 3, 7, 8, 11, 16, 18, 20, 21, 25 are allowable as claimed in claims 14-19.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635